Citation Nr: 0117782	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed impotence, 
to include special monthly compensation for loss of use of a 
creative organ, as secondary to service-connected leukemia.  

2.  Entitlement to service connection for claimed 
thromboembolism of the left lower extremity, as secondary to 
the service-connected leukemia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
RO.  



REMAND

The veteran avers that he currently suffers from disability 
due to thrombosis of the left lower extremity and an erectile 
dysfunction as secondary due to his service-connected 
leukemia.  

A careful review of the claims folder shows that the veteran 
underwent a bone marrow transplant for leukemia in 1987.  A 
subsequent medical record, dated in February 1994, shows that 
he was noted to have had thrombosis in the past.  An 
additional letter, dated in February 1995, reports that he 
was noted to have had a complicated post-transplant course, 
to include having had a deep vein thrombo-phebitis.  Several 
VA examination reports, dated April 1999, are also of record.  
The report of the leukemia and pulmonary examination shows 
only that there was no edema in the veteran's extremities.  
There are no complaints or findings referable to current 
disability due to the claimed thrombosis.  

An additional VA examination report, also dated April 1999, 
shows that the examiner reviewed the veteran's records and 
stated "as a result of the operation, [the veteran] suffered 
from...impotence."  

A June 2000 letter from the veteran's private physician is 
also of record.  That letter shows that the veteran was first 
seen in "1992 for sexual dysfunction following a bone marrow 
transplant... .  He has been treated with both Viagra and 
penile self injection for his erectile dysfunction."  

Although this evidence suggests a nexus between treatment 
rendered for his service-connected leukemia and these claimed 
disorders, the veteran has not been afforded a VA examination 
to establish the nature and severity of the claimed 
disability.  All pertinent treatment records should also be 
obtained for review.  

In addition, there has been another significant change in the 
law during the course of the veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
claimed impotence and left leg 
thrombosis.  After securing the necessary 
release(s), the RO should make attempts 
to obtain these records.  

2.  Following completion of the 
development requested hereinabove, the RO 
should schedule the veteran for 
appropriate VA examinations in order to 
determine the nature and likely etiology 
of the claimed impotence and thrombosis 
disorders.  The claims folder and a copy 
of this Remand should be provided to the 
examiner(s) for review prior to any 
examination.  Based on his/her review of 
the case, the appropriate examiner should 
offer an opinion as to the likelihood 
that the veteran has current disability 
manifested by impotence or due to a 
thrombosis as the result of his service-
connected leukemia or treatment therefor.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must review the evidence and contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


